

116 HR 8068 IH: American Indian and Alaska Native Veterans Mental Health Act
U.S. House of Representatives
2020-08-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8068IN THE HOUSE OF REPRESENTATIVESAugust 18, 2020Ms. Brownley of California (for herself, Mr. Cole, and Ms. Torres Small of New Mexico) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to make certain improvements relating to mental health and suicide prevention outreach to minority veterans and American Indian and Alaska Native veterans, and for other purposes.1.Short titleThis Act may be cited as the American Indian and Alaska Native Veterans Mental Health Act. 2.Mental health and suicide prevention outreach to minority veterans and American Indian and Alaska Native veterans(a)Staffing requirementBeginning not later than 90 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall ensure that each medical center of the Department of Veterans Affairs has no fewer than one full-time employee whose responsibility is serving as a minority veteran coordinator.(b)TrainingNot later than 180 days after the date of the enactment of this Act, the Secretary, in consultation with the Director of the Office of Mental Health and Suicide Prevention of the Department of Veterans Affairs, shall ensure that all minority veteran coordinators receive training in delivery of culturally appropriate mental health and suicide prevention services to American Indian and Alaska Native veterans, especially with respect to the identified populations and tribes within the coordinators’ catchment areas.(c)Coordination with suicide prevention coordinatorsNot later than 180 days after the date of the enactment of this Act, the Secretary, in consultation with the Director of the Office of Mental Health and Suicide Prevention, shall ensure that the suicide prevention coordinator and minority veteran coordinator of each medical center of the Department have developed and disseminated to the director of the medical center a written plan for conducting mental health and suicide prevention outreach to all tribes and urban Indian health organizations within the catchment area of the medical center. Each such plan shall include for each tribe covered by the plan—(1)contact information for tribal leadership and the tribal health facility or Indian Health Service facility serving that tribe;(2)a schedule for and list of outreach plans (including addressing any barriers to accessing Department mental health care); and(3)documentation of any conversation with tribal leaders that may guide culturally appropriate delivery of mental health care to American Indian or Alaska Native veterans.(d)ReportNot later than one year after the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on outreach efforts to minority veterans and American Indian and Alaska Native veterans. Such report shall include each of the following:(1)The number of minority veteran coordinators within the Department.(2)The number and percentage of minority veteran coordinators who are women.(3)The number and percentage of minority veteran coordinators who are persons of color.(4)The number and percentage of Department medical centers with minority veteran coordinators.(5)The number and percentage of Department mental health providers who are enrolled members of a federally recognized Indian tribe or self-identify as Native American.(6)The number and percentage of Department mental health providers who speak a second language.(7)A review of the outreach plans developed and submitted to all Department medical centers for outreach to American Indian and Alaska Native veterans.(8)A review of mental health care provided annually by the Department to American Indian and Alaska Native veterans for the past three years, including number of appointments, and an assessment of any barriers to providing this care.